ACCEPTED
                                                                             03-14-00559-CR
                                                                                    3666090
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         1/6/2015 1:54:53 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-14-00559-CR
                                                FILED IN
______________________________________________________
                                          3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                                                   1/6/2015 1:54:53 PM
                    In The Court of Appeals          JEFFREY D. KYLE
           For   The Third Court of Appeals District       Clerk
                     Austin, Texas
______________________________________________________

                   Zane Lynn Barton,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

   ON APPEAL FROM THE 22nd DISTRICT COURT, HAYS
  COUNTY, TEXAS TRIAL COURT CAUSE NO. CR-13-0614
______________________________________________________

  APPELLANT’S FIRST MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@theerwinlawfirm.com
               Counsel for Zane Lynn Barton
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804
Amanda@theerwinlawfirm.com


Appellee:

The Honorable Wes Mau
Hays County District Attorney
Hays County Government Center
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666
TO THE HONORABLE ELEVENTH COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Zane

Lynn Barton, files this First Motion to Extend Time to File Appellant’s

Brief.

     The Appellant’s opening brief is currently due on January 7, 2015.

     Counsel for Appellant, Zane Lynn Barton, requests a 60-day extension

of time to file Appellant’s brief, making the brief due on March 9, 2015.

This is the first request for extension of time to file the opening brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

   1)    Counsel for Appellant has several approaching jury trial settings in

         District and County Courts, including a murder trial and two sexual

         assault of a child trials.

   2)    Further, Counsel has been out on maternity leave, and is returning

         back to the office of January 19, 2015.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues

   presented. This request is not sought for delay but so that justice may be

   done.
 All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.



                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this First Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to March 9,

2015. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Amanda@theerwinlawfirm.com
                          Attorney for Appellant
                      CERTIFICATE OF SERVICE

     I certify that of January 7, 2015, a copy of this motion was delivered to
the attorney of record for the opposing party:

               The Honorable Wes Mau
               Hays County District Attorney
               Hays County Government Center
               712 South Stagecoach Trail, Suite 2057
               San Marcos, Texas 78666

By electronically sending it through File & ServeXpress, LLC, this the 7th
day of January 2015.

                              /s/ Amanda Erwin
                              Amanda Erwin